Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	This communication is responsive to the applicant’s amendment filed on 8/10/21. Claims 1, 4, 11, and 14 have been amended. Claims 1, 3-11, and 13-20 are pending.
Response to Arguments
3.	Applicant’s arguments, see Pages 7-9, filed on 8/10/21, with respect to the rejection(s) of claim(s) 1, and 11 under Jones, Erikson, and Vestal have been fully considered and are not persuasive.  However, upon further consideration, due to amendment to the claim the rejection is made over Jones (US PG Pub: 2018/0348390) in view of Eriksson (US PG Pub: 2015/0107901), further in view of Benson (US PG Pub: 2017/0058656), and further in view of Bryant (US PG Pub: 2019/0128114)
4. 	35 U.S.C 112(a) rejection for claim 1, 3-11, and 13-20 is withdrawn in light of the amendment to the claim filed on 8/10/21.
5.	Applicant’s overall argument is Jones, Eriksson, Benson, Belani and Bryant do not disclose or suggest the features of claim 1, such as "a processing device configured to collect the individual tool history from each tool, generate an individual performance history record for each tool based on the individual tool history, and store the individual performance history record for each tool in a database, the database configured to store the individual performance history records in a hierarchical data structure, the hierarchical data structure including a site record for one or more tools in a respective site, and a region record for one or more sites in a respective geographic region, wherein the database is configured to store the individual performance history 
	Examiner does not agree with the above argument as argument is not persuasive. The argued limitation of claim 1 is teaches by different art as mention below in the art rejection. First of all Jones disclose a processing device configured to collect the individual tool history from each tool (e.g., In this, downhole tools and systems are provided that utilize arrays of sensing devices that are configured or designed for attachment and detachment in downhole sensor tools or modules that are deployed for purposes of sensing data relating to environmental and tool parameters downhole, within a borehole. The tools and sensing systems disclosed herein may effectively sense and store characteristics relating to components of downhole tools as well as formation parameters at elevated temperatures and pressures. The sensing systems herein may be incorporated in tool systems such as wireline logging tools, measurement-while-drilling and logging-while-drilling tools, permanent monitoring systems, drill bits, drill collars, sondes, among others) (Para. [0016]). Hence teaches the individual tool history is recorded into the storage. As per Para. [0045] and Fig. 7 of Jones, the hardware 710 may further include a memory 718, which may, for example, contain data representing acceleration measurements acquired by accelerometers of the sonic measurement tool, data representing measurements acquired by other tool motion sensors of the sonic measurement tool, data representing pressure measurements acquired by the pressure sensors of the sonic measurement tool, parameters related to techniques to model the tool borne noise as a function of sensed acceleration, and so forth. Erickson teaches Additional data related to the tool is accumulated from a plurality of sources external to the tool, such as sensor data from other downhole sensors and data accumulated from a variety of databases, e.g. tool histories, tool engineering data, formation data, and/or other collected data) (Para. [0018], and also refer to [0023]-[0024]). Benson teaches the database configured to store the individual performance history records in a hierarchical data structure including a site record for one or more tools in a respective site, and a region record for one or more sites in a respective geographic region (Refer to Para. [0036], and Fig. 1A where is regional database includes the different database for sites located in the different region. The above prior art does not specifically teach regarding to store the record of the event based on at least one of a measured parameter exceeding a selected threshold, the measured parameter being within a range of the selected threshold, and a rate of change of the measured parameter. The limitation required at least one condition for the rejection purpose. Bryant does clearly mention that the monitoring system 30 can obtain and process drilling data, and in combination with one or more models (such as a drill string model), monitor drilling parameters or compliance to certain predetermined thresholds. For instance, the monitoring system 30 can also be used to monitor complex dynamics, such as vibration, and alert the operator when measured parameters approach a critical threshold (Refer to Para. [0025]). Hence the combined teaching of Jones, Eriksson, Benson, and Bryant teaches the claimed limitation of claim 1 and 11 under the broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 7, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US PG Pub: 2018/0348390) in view of Eriksson (US PG Pub: 2015/0107901), further in view of Benson (US PG Pub: 2017/0058656), and further in view of Bryant (US PG Pub: 2019/0128114).
8.	Regarding claim 1, Jones teaches a system for tool monitoring, comprising: a plurality of tools of one or more energy industry systems, the plurality of tools configured to be disposed in one or more boreholes in one or more resource bearing formations (e.g., The various techniques disclosed herein may be utilized to facilitate and improve data acquisition and analysis in downhole tools and systems. In this, downhole tools and systems are provided that utilize arrays of sensing devices that are configured or designed for attachment and detachment in downhole sensor tools or modules that are deployed for purposes of sensing data relating to environmental and tool parameters downhole, within a borehole. The tools and sensing systems disclosed herein may effectively sense and store characteristics relating to components of downhole tools as well as formation parameters at elevated temperatures and pressures. The sensing systems herein may be incorporated in tool systems such as wireline logging tools, measurement-while-drilling and logging-while-drilling tools, permanent monitoring systems, drill bits, drill collars, sondes, among others. For purposes of this disclosure, when any one of the terms wireline, cable line, slickline or coiled tubing or conveyance is used it is understood that 
	one or more sensors connected to each tool of the plurality of tools, each sensor of the one or more sensors configured to measure at least one parameter related to performance of each tool of the plurality of tools (e.g., The various techniques disclosed herein may be utilized to facilitate and improve data acquisition and analysis in downhole tools and systems. In this, downhole tools and systems are provided that utilize arrays of sensing devices that are configured or designed for attachment and detachment in downhole sensor tools or modules that are deployed for purposes of sensing data relating to environmental and tool parameters downhole, within a borehole. The tools and sensing systems disclosed herein may effectively sense and store characteristics relating to components of downhole tools as well as formation parameters at elevated temperatures and pressures. The sensing systems herein may be incorporated in tool systems such as wireline logging tools, measurement-while-drilling and logging-while-drilling tools, permanent monitoring systems, drill bits, drill collars, sondes, among others. For purposes of this disclosure, when any one of the terms wireline, cable line, slickline or coiled tubing or conveyance is used it is understood that any of the referenced deployment means, or any other suitable equivalent means, may be used with the present disclosure without departing from the spirit and scope of the present disclosure) (Para. [0016]);
	each tool configured to store measurements of the at least one parameter in an individual tool history (e.g., The tools and sensing systems disclosed herein may effectively sense and store characteristics relating to components of downhole tools as well as formation parameters at elevated temperatures and pressures) (Para. [0016]) in a tool memory (e.g., The tools and sensing  Referring to FIG. 7, in accordance with some implementations, a data processing system 700 may be used for purposes of determining/identifying tool borne noise and compensating pressure measurements to attenuate the tool borne noise, as described herein. Depending on the particular implementation, the data processing system 700 may be part of the sonic measurement tool (part of the controller 144 of the tool 100, as depicted in FIG. 1), may be part of an Earth-disposed processing system, may be part of a processing system disposed remotely from the well, and so forth, depending on the particular implementation) (as per Fig. 7, the data processing system 700 includes the memory 718) ([0043], Fig. 7), the individual tool history including performance related events occurring during operation of the tool (Refer to Para. [0016]);
	and a processing device configured to collect the individual tool history from each tool (e.g., In accordance with another example implementation, an article includes a non-transitory computer readable storage medium to store instructions that when executed by a processor-based system cause the processor-based system to receive data representing a measurement acquired by a tool motion sensor of a downhole sonic measurement tool; receive data representing a measurement acquired by a pressure sensor of the sonic measurement tool; and modify the measurement acquired by the pressure sensor based at least in part on the measurement acquired by the tool motion sensor to attenuate tool borne noise) (Para. [0004], [0045],  also refer to Para. [0016]).
	Jones does not specifically teach and store the individual performance history record for each tool in a database.
Tool data on the downhole tool as well as corresponding data from other tools in the drill string may be used in the tool evaluation. Additional data from a variety of databases, e.g. tool histories, engineering data, and other data, also may be combined to enhance the tool health evaluation. In downhole applications, drill strings often incorporate measurement-while-drilling systems, logging-while-drilling systems, rotary steerable systems, and other systems which have sensors, such as multi-axis accelerometers, temperature sensors, rpm sensors, flow sensors, inclination sensors, azimuth sensors, oil level sensors, oil contamination sensors, or other sensors. Data from these corresponding sensors provide information on the corresponding tools and/or on the surrounding formation, and that accumulated data may be processed in a manner to help evaluate the health of the downhole tool.  Data from a sensor or sensors on the downhole tool as well as the corresponding data from other downhole tools may be transmitted to a surface processor via a selected telemetry technique, such as mud pulse telemetry, electromagnetic telemetry, or wired drill pipe telemetry. It should be noted, however, that the downhole tool (and/or corresponding tools) also may comprise processing systems for performing some of the data processing downhole to produce control parameters, e.g. health data, which may be telemetered uphole to a surface processing system. In some applications, sensor data from the surface may be sent downhole for processing on the downhole processing system. The surface data may be sent downhole via wired drill pipe or another suitable telemetry technique) (Para. [0023]-[0024]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jones and Eriksson before him/her, to modify the teachings of Jones to include the teaching of Eriksson with the motivation 
The combination of Jones and Eriksson does not specifically teach the database configured to store the individual performance history records in a hierarchical data structure, the hierarchical data structure including a site record for one or more tools in a respective site, and a region record for one or more sites in a respective geographic region; wherein the database is configured to store the individual performance history records based at least on a type of tool and a type of formation.
 Benson teaches the database configured to store the individual performance history records in a hierarchical data structure (e.g., Additionally, with the trend in historical data contained within the surface steerable system, daily performance tracking functions 1408can make predictions for the task ahead based on historical performance trends suggest how long the remaining portions of a drilling section or well is likely to take to accomplish including factoring in bit life, tortuosity of the well and shape of the future well-plan. This information as performance is not uniform over the life of downhole components of the formations and the well trajectories. An example of this is illustrated in FIG. 18. The daily performance operating parameters are tracked at step 1802 by the daily performance tracking functions 1408. The well goals and history associated with the current drilling formation are accessed at step 1804. The goals and history may be compared to the current well performance at step 1806 in order to track and generate the current daily performance reports at step 1808 using by the daily performance tracking functions 1408) (Para. [0092]), the hierarchical data structure including a site record for one or more tools in a respective site, and a region record for one or more sites in a respective 
wherein the database is configured to store the individual performance history records based on a type of tool and a type of formation (The collected data 120, 122, 124, and 126 may be stored in a centralized database 128 as indicated by lines 130, 132, 134, and 136, respectively, which may represent any wired and/or wireless communication channel(s). The database 128 may be located at a drilling hub (not shown) or elsewhere. Alternatively, the data may be stored on a removable storage medium that is later coupled to the database 128 in order to store the data. The collected data 120, 122, 124, and 126 may be stored in the database 128 as formation data 138, equipment data 140, and drilling data 142 for example. Formation data 138 may include any formation information, such as rock type, layer thickness, layer location (e.g., depth), porosity, gamma readings, etc. Equipment data 140 may include any equipment information, such as drilling rig configuration (e.g., rotary table or top drive), bit type, mud composition, etc. Drilling data 142 may include any drilling information, such as drilling speed, WOB, differential pressure, toolface orientation, etc. The collected data may also be identified by well, region, and other criteria, and may be sortable to enable the data to be searched and analyzed. It is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Jones, Eriksson, and Benson before him/her, to modify the combined teachings of Jones, and Eriksson to include the teaching of Benson with the motivation to identify likely formation characteristics and to select an appropriate equipment profile (Benson: Para. [0030]).
The combination of Jones, Eriksson, and Benson does not specifically teach and wherein a tool is configured to, in response to identifying an event during operation of the tool, store a record of the event in the individual tool history, the event identified based on at least one of a measured parameter exceeding a selected threshold, the measured parameter being within a range of the selected threshold, and a rate of change of the measured parameter.
Bryant teaches and wherein a tool is configured to, in response to identifying an event during operation of the tool, store a record of the event in the individual tool history (e.g., The surface control system 200 is configured to receive, process, and store drilling data obtained from surface sensors located in the instrumented sub 32. The surface control system 200 can include one or more computing devices 201 configured to operate and control various aspects of the drilling system 1. As illustrated, the surface control system 200 can be in electronic communication with the transceivers 110, 120, 130 of the surface communication system 100. The transceivers 110, 120, 130 can receive signals transmitted from the instrumented sub 32 as discussed above. The surface control system 200 is also configured to receive, process, and store drilling data obtained from downhole sensors located in the downhole tools 300. The surface control system 200 can be in electronic communication with the receiver 410 of the downhole Furthermore, the monitoring system 30 can obtain and process drilling data, and in combination with one or more models (such as a drill string model), monitor drilling parameters or compliance to certain predetermined thresholds. For instance, the monitoring system 30 can also be used to monitor complex dynamics, such as vibration, and alert the operator when measured parameters approach a critical threshold) (vibration monitoring is interpreted as an event and its identify based on compared to the predetermined critical threshold value) (Para. [0025]).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Jones, Eriksson, Benson, and Bryant before him/her, to modify the combined teachings of Jones, Eriksson, and Benson to include the teaching of Bryant with the motivation to provide comprehensive suite of high quality drilling data that can be used to efficiently monitor a drilling operation, and adjust and/or control the drilling operation and drill string behavior in an effort to improve drilling efficiency (Bryant: Para. [0010]).
9.	Regarding claim 3, the combination of Jones, Eriksson, Benson, and Bryant teaches the system of claim 1 wherein Benson further teaches the wherein the region record includes a The collected data may also be identified by well, region, and other criteria, and may be sortable to enable the data to be searched and analyzed. It is understood that many different storage mechanisms may be used to store the collected data in the database 128) (Also refer to Fig. 1A) (Refer to Fig. 1A which includes different Region 112, 114, 116, and 118 and Regional Database 128 to store different information) (Para. [0041]).   
10.	Regarding claim 7, the combination of Jones, Eriksson, Benson, and Bryant teaches the system of claim 1, wherein Bryant further teaches wherein the processing device is configured to modify an operational parameter of an energy industry operation based on the measurements of the at least one parameter (e.g., Then, the method also includes adjusting a drill string component model based on the obtained surface data and the obtained downhole data. The drill string component model is configured to predict one or more operating parameters of the drilling 
11.	Regarding claim 11, Claim 11 recites a method that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 11 respectively. 
12.	Regarding claim 13, as to claim 13, applicant is directed to the citation of claim 3, above.
13.	Regarding claim 17, as to claim 17, applicant is directed to the citation of claim 7, above.
14.	Claims 4 -6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eriksson, in view of Benson, in view of Bryant, and further in view of  Forstner (US PG Pub: 2015/0167453).
15.	Regarding claim 4, the combination of Jones, Eriksson, Benson, and Belani teaches the system of claim 1 but does not specifically teach wherein the selected threshold and the rate of change correspond to a safe tool operating limit.    
	Forstner teaches wherein the selected threshold and the rate of change (e.g., . The borehole curvature limits may be based on thresholds that are predefined by a user, a manufacturer, a system, or by any other party or method. For example, a user or operator may indicate that a particular component in the downhole assembly 130 should not be subjected to bending load above a predetermined level for a predetermined period of time. The processor 116 uses the curvature characteristics based on the steady-state downhole assembly data 111 and downhole assembly measurements 112, to calculate the curvature (so-called dogleg severity) of tool at which the drilling tool is estimated to break or to be otherwise damaged after a predetermined period of time of operating at the predefined bending load) (Para. [0035]).        
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Jones, Eriksson, Benson, Bryant, and Forstner before him/her, to modify the combined teachings of Jones, Eriksson, Benson, and Bryant to include the teaching of Forstner with the motivation to avoid damage to downhole equipment, avoid excess friction, and avoid measurement quality reduction (Forstner: Para. [0001]).
16.	Regarding claim 5, the combination of Jones, Eriksson, Benson, Bryant, and Forstner teaches the system of claim 4, wherein Bryant further teaches the individual performance history record of the at least one tool includes an indication of each event that occurs during operation of the at least one tool (e.g., The monitoring system 30 can obtain and process surface data and downhole data for use in the monitoring, control, and operation of the drilling system 1. "Surface data" as used herein means data obtained by sensors that are at or above the surface S of the formation. “Downhole data" as used herein means data obtained by tools that are located downhole in the borehole B during a drilling run. Furthermore, the monitoring system 30 can obtain and process drilling data, and in combination with one or more models (such as a drill string model), monitor drilling parameters or compliance to certain predetermined thresholds. For instance, the monitoring system 30 can also be used to monitor complex dynamics, such as and alert the operator when measured parameters approach a critical threshold) (Para. [0025]).  
17.	Regarding claim 6, the combination of Jones, Eriksson, Benson, Bryant, and Forstner teaches the system of claim 4, wherein Eriksson further teaches where the processing device is configured to predict a future event or tool operational life based on the measurements of the at least one parameter, the future event including at least one of a tool meeting or approaching a safe operating limit and a tool failure (e.g., The collective data obtained from downhole tool 32, other downhole sensors 42, tool history, surface data obtained from databases 48, and/or other data can then be processed on algorithmic engine 46 of surface processing system 40 to assess the health of downhole tool 32, as indicated by block 62. The processing of downhole data and surface data allows the algorithmic engine 46 to provide a comprehensive diagnosis rather than relying on simple status indicators resulting from the crossing of predetermined thresholds. This enables the algorithmic engine 46 and surface processing system 40 to provide a more accurate diagnosis and recommendation for downhole tool 32, as indicated by block 64. For example, the health evaluation of the downhole tool 32 may lead to a recommendation that the tool 32 is available to be re-run on a subsequent job, as indicated by block 66. If the health of the tool is not sufficient, the surface processing system 40 would recommend that the tool is not available for re-run or is ready for servicing or repair, as indicated by block 68) (Para. [0042], Fig. 2).      
18.	Regarding claim 7, the combination of Jones, Eriksson, Benson, Bryant, and Forstner teaches the system of claim 1, wherein Bryant teaches wherein the processing device is configured to modify an operational parameter of an energy industry operation based on the measurements of the at least one parameter (e.g., Then, the method also includes adjusting a drill string component model based on the obtained surface data and the obtained downhole data. The 
19.	Regarding claim 14-15, as to claim 14-15, applicant is directed to the citation of claim 4-5, respectively, above.
20.	Regarding claim 16, as to claim 16, applicant is directed to the citation of claim 6, above.
21.	Claims 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eriksson, Benson, Belani, and further in view of Kloeppner (US PG Pub: 2013/0205065).
22.	Regarding claim 8, the combination of Jones, Eriksson, Benson, and Bryant teaches the system of claim 1 but does not specifically teach wherein each tool of the plurality of tools includes an internal processing device and a non-volatile memory, the internal processing device configured to store measurements of the at least one parameter for the at least one tool in in the non-volatile memory, the non-volatile memory configured to retain the measured data after loss of power to the at least one tool.    
	Kloeppner teaches wherein each tool [of plurality of tools] includes an internal processing device and a non-volatile memory, the internal processing device configured to store measurements of the at least one parameter for the at least one tool in in the non-volatile memory, the non-volatile memory configured to retain the measured data after loss of power [to the at least one tool] (e.g., In accordance with features and aspects hereof, each SSD 104 is improved to provide a volatile, high speed, Random Access Memory (RAM) component for high well as a non-volatile (NVRAM) that retains data through loss of power for desired reliability. The combination of memory components is used to provide both reliability and performance. Further, the size of the memory components of improved SSD 104 may be selected for best utilization in caching applications) (Para. [0020]).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Jones, Eriksson, Benson, Bryant, and Kloeppner before him/her, to modify the combined teachings of Jones, Eriksson, Benson, Bryant to include the teaching of Kloeppner with the motivation to provide both reliability and performance (Kloeppner: Para. [0020]).
23.	Regarding claim 18, as to claim 18, applicant is directed to the citation of claim 8, above.
24.	Claims 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eriksson, Benson, Bryant, further in view of Kloeppner, and further in view of Latrille (US PG Pub: 2008/0158004).
25.	Regarding claim 9, the combination of Jones, Eriksson, Benson, Bryant, and Kloeppner teaches the system of claim 8, wherein the at least one tool includes a data connection port configured to connect to a retrieval tool, the retrieval tool configured to be deployed into the borehole and retrieve stored data.      
	Latrille teaches wherein the at least one tool includes a data connection port configured to connect to a retrieval tool, the retrieval tool configured to be deployed into the borehole and retrieve stored data (e.g., The port 24 may be any connector that enables the connection of a surface computer 21 to the tool 18a so that while drilling data may be downloaded. For example, the port maybe a USB connection or other well known connection. In another example, the port 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Jones, Eriksson, Benson, Bryant, Kloeppner, and Latrille before him/her, to modify the combined teachings of Jones, Eriksson, Benson, Bryant, and Kloeppner to include the teaching of Latrille with the motivation to collecting data from while drilling tools or sending data to while drilling tools that are interconnected by a high-speed data bus (Latrille: Para. [0002]).
26.	Regarding claim 19, as to claim 19, applicant is directed to the citation of claim 9, above.
27.	Claims 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eriksson, Benson, Bryant, and further in view of Popp (US PG Pub: 2019/0203588).
28.	Regarding claim 10, the combination of Jones, Eriksson, Benson, and Bryant teaches the system of claim 1 but does not specifically teach wherein at least one individual performance history record includes a histogram that includes total running time and a record of one or more events associated with tool performance, the one or more events related to a measurement of the at least one parameter being within a range of a safe operating limit.  
Popp teaches wherein at least one individual performance history record includes a histogram that includes total running time and a record of one or more events associated with tool performance (e.g., Downhole dynamic event measurements typically take place within a BHA, and recent technological advancements have enabled faster sampling rates and greater when certain unsafe or undesirable operating conditions occur) (Para. [0030]).  	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Jones, Eriksson, Benson, Bryant and Popp before him/her, to modify the combined teachings of Jones, Eriksson, Benson, and Bryant to include the record of one or more events associated with tool performance teaching of Popp with the motivation to enable adjustments to a drilling or other downhole operation (Popp: Para. [0086]).
29.	Regarding claim 20, as to claim 20, applicant is directed to the citation of claim 10, above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116